UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6173



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHNNY SWANSON, III,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-95-432-A)


Submitted:   March 25, 1999                 Decided:   March 31, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Johnny Swanson, III, Appellant Pro Se. Scott W. Putney, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia; David Glenn
Barger, OFFICE OF THE INDEPENDENT COUNSEL, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Following a jury trial, Johnny Swanson, III, was convicted on

one count of impeding the Internal Revenue Service, in violation of

26 U.S.C. § 7212(a) (1994), and four counts of filing false em-

ployment tax returns, in violation of 26 U.S.C. § 7206(1) (1994).

On February 16, 1997, the district court sentenced him to sixty

months in prison, followed by a three-year term of supervised

release.   Swanson’s conviction was affirmed on appeal.     He now

attempts to file a second direct criminal appeal pursuant to 18

U.S.C. § 3742 (1994).*   We lack jurisdiction, however, to consider

the merits of his appeal because it is untimely.   Criminal defen-

dants have ten days from the entry of the judgment or order at

issue to file a notice of appeal.    See Fed. R. App. P. 4(b).   The

appeal periods established by Rule 4 are “‘mandatory and juris-

dictional.’”   Browder v. Director, Dep’t of Corrections, 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).   Swanson filed his notice of appeal on February 2,

1999, nearly two years outside of the appeals period.    Swanson’s

failure to note a timely appeal or obtain an extension of the

appeal period therefore deprives this court of jurisdiction to



     *
       Swanson also filed a notice of appeal from the district
court’s orders denying his Fed. R. Crim. P. 33 motion and denying
his motion for reconsideration. Because he failed to raise claims
pertaining to these orders in his informal brief, we need not
address those orders. See Local Rule 36(b).


                                 2
consider the merits of the appeal. We therefore dismiss the appeal

and dismiss as moot Swanson’s motion for bail pending appeal.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                3